 1

 2

 3

 4

 5

 6
                          UNITED STATES DISTRICT COURT
 7
                                   EASTERN DISTRICT OF CALIFORNIA
 8

 9   JOHN CEDILLO,                                         Case No. 1:21-cv-00567-AWI-EPG-HC

10                   Petitioner,                           ORDER ADOPTING FINDINGS AND
                                                           RECOMMENDATION, DISMISSING
11           v.                                            PETITION FOR WRIT OF HABEAS
                                                           CORPUS, DIRECTING CLERK OF COURT
12   C. BATES,                                             TO CLOSE CASE, AND DECLINING TO
                                                           ISSUE CERTIFICATE OF
13                   Respondent.                           APPEALABILITY

14                                                         (ECF No. 5)

15

16           Petitioner John Cedillo is a state prisoner proceeding pro se with a petition for writ of

17 habeas corpus pursuant to 28 U.S.C. § 2254. This matter was referred to a United States

18 Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

19           On April 30, 2021, the Magistrate Judge issued Findings and Recommendation

20 recommending that the petition be dismissed for failure to state a cognizable federal habeas

21 claim. (ECF No. 5). The Findings and Recommendation was served on Petitioner and contained

22 notice that any objections were to be filed within thirty (30) days of the date of service of the

23 Findings and Recommendation. On June 21, 2021, Petitioner filed untimely objections. (ECF

24 No. 6).

25           In the interest of justice, the Court will review Petitioner’s untimely objections. Petitioner

26 argues that the state courts’ denial of his petition for relief pursuant to Senate Bill 136 violated
27 due process and equal protection. Petitioner’s judgment became final on May 26, 2017, but

28 Senate Bill 136 did not become effective until January 1, 2020. (ECF No. 6 at 1–2). As noted by


                                                       1
 1 the Findings and Recommendation, whether Petitioner is entitled to relief under Senate Bill 136

 2 is an issue of state law, and he may not “transform a state-law issue into a federal one merely by

 3 asserting a violation of due process.” Langford v. Day, 110 F.3d 1380, 1389 (9th Cir. 1996).

 4 Further, “[t]here is no denial of equal protection in having persons sentenced under one system

 5 for crimes committed before [a certain date] and another class of prisoners sentenced under a

 6 different system.” Foster v. Wash. State Bd. of Prison Terms & Paroles, 878 F.2d 1233, 1235

 7 (9th Cir. 1989). See also Sperry & Hutchinson Co. v. Rhodes, 220 U.S. 502, 505 (1911) (holding

 8 that “the 14th Amendment does not forbid statutes and statutory changes to have a beginning,

 9 and thus to discriminate between the rights of an earlier and later time”).

10          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), this Court has conducted

11 a de novo review of the case. Having carefully reviewed the entire file, including Petitioner’s

12 objections, the Court concludes that the Findings and Recommendation is supported by the

13 record and proper analysis.

14          A state prisoner seeking a writ of habeas corpus has no absolute entitlement to appeal a

15 district court’s denial of his petition, and an appeal is only allowed in certain circumstances.

16 Miller-El v. Cockrell, 537 U.S. 322, 335-36 (2003). The controlling statute in determining

17 whether to issue a certificate of appealability is 28 U.S.C. § 2253, which provides as follows:

18                 (a) In a habeas corpus proceeding or a proceeding under section
                   2255 before a district judge, the final order shall be subject to
19                 review, on appeal, by the court of appeals for the circuit in which
                   the proceeding is held.
20
                   (b) There shall be no right of appeal from a final order in a
21                 proceeding to test the validity of a warrant to remove to another
                   district or place for commitment or trial a person charged with a
22                 criminal offense against the United States, or to test the validity of
                   such person’s detention pending removal proceedings.
23
                   (c) (1) Unless a circuit justice or judge issues a certificate of
24                     appealability, an appeal may not be taken to the court of
                       appeals from–
25
                            (A) the final order in a habeas corpus proceeding in which
26                          the detention complained of arises out of process issued by
                            a State court; or
27
                            (B) the final order in a proceeding under section 2255.
28


                                                     2
 1                      (2) A certificate of appealability may issue under paragraph (1)
                        only if the applicant has made a substantial showing of the
 2                      denial of a constitutional right.

 3                      (3) The certificate of appealability under paragraph (1) shall
                        indicate which specific issue or issues satisfy the showing
 4                      required by paragraph (2).

 5 28 U.S.C. § 2253.

 6          The Court should issue a certificate of appealability if “reasonable jurists could debate

 7 whether (or, for that matter, agree that) the petition should have been resolved in a different

 8 manner or that the issues presented were ‘adequate to deserve encouragement to proceed

 9 further.’” Slack v. McDaniel, 529 U.S. 473, 484 (2000) (quoting Barefoot v. Estelle, 463 U.S.

10 880, 893 & n.4 (1983)). In the present case, the Court finds that reasonable jurists would not find

11 the Court’s determination that Petitioner’s federal habeas corpus petition should be dismissed

12 debatable or wrong, or that the issues presented are deserving of encouragement to proceed

13 further. Therefore, the Court declines to issue a certificate of appealability.

14                                                   III.

15                                                ORDER

16          Accordingly, IT IS HEREBY ORDERED that:

17          1. The Findings and Recommendation issued on April 30, 2021 (ECF No. 5) is

18              ADOPTED IN FULL;

19          2. The petition for writ of habeas corpus is DISMISSED;

20          3. The Clerk of Court is DIRECTED to CLOSE the case; and

21          4. The Court DECLINES to issue a certificate of appealability.

22
     IT IS SO ORDERED.
23
     Dated: June 30, 2021
24
                                                  SENIOR DISTRICT JUDGE
25

26
27

28


                                                      3
